COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Agee
Argued at Richmond, Virginia


ROY G. E. LONGFIELD, S/K/A
 ROY W. LONGFIELD
                                           MEMORANDUM OPINION * BY
v.   Record No. 0303-01-2                   JUDGE G. STEVEN AGEE
                                               JANUARY 29, 2002
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF WESTMORELAND COUNTY
                    Horace A. Revercomb, III, Judge

             Gordon A. Wilkins (Wilkins & Davison, on
             brief), for appellant.

             Eugene Murphy, Assistant Attorney General
             (Randolph A. Beales, Attorney General, on
             brief), for appellee.


     Roy G.E. Longfield (Longfield) was found guilty by a jury

and convicted of two counts of aggravated sexual battery, in

violation of Code § 18.2-67.3, and of having carnal knowledge of

a child between the ages of 13 and 15, in violation of Code

§ 18.2-63.     He was sentenced to serve a term of four years

incarceration and to pay fines totaling $3,000.     On appeal he

contends the trial court erred by (1) allowing more than two

witnesses to testify in corroboration of the victim's complaint

being made and (2) refusing to declare a mistrial after a

witness testified that the victim was afraid Longfield would


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
hurt other children.    For the following reasons, we affirm the

decisions of the trial court.

                           I.   BACKGROUND

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, only those facts necessary to a disposition of this

appeal are recited.

     Longfield sexually assaulted the complainant (the victim)

in 1998 when she was twelve years old.       In 1999, shortly after

the victim turned thirteen years old, Longfield had sexual

intercourse with her.   Two weeks after this incident, the victim

told her brother and a friend of the assaults.      The brother

arranged for their mother to be told about the incident.      Later,

the victim described the assaults to her special education

teacher, an investigating police officer and her therapist.

     At trial, the brother, the mother, the teacher, the

investigating officer and the therapist each testified as to the

victim's outcry to him or her.    Longfield objected to the

testimony of the teacher, the officer and the therapist as "a

parade of witnesses" and "piling on evidence."      The objection

was overruled.

     The therapist also testified that the victim "was very

concerned that [Longfield], would harm other young girls."

Longfield objected to this statement and moved for a mistrial.


                                - 2 -
The trial judge took the motion under advisement and later

instructed the jury to ignore the statement.

             II.   THE ALLOWANCE OF MULTIPLE WITNESSES

     Longfield's first contention on appeal is that the trial

court erred in allowing more than two witnesses to testify as to

the victim telling each of them of her assault.   Longfield does

not argue that all witness testimony regarding the victim's

complaints of sexual assault should have been excluded, only

those made to the teacher, the investigating officer and the

therapist.   He does not challenge the timeliness of any of the

complaints, nor does he suggest that the foundation provided for

the witnesses' testimony was improper.    He contends the

Commonwealth was limited to two witnesses to the victim's

complaint and the testimony of any additional witnesses is

barred by the hearsay rule.    Further, he argues that the

testimony given by the teacher, the investigating officer and

the therapist of the victim's prior consistent statements was

"merely cumulative and . . . prejudicial to [him]."      Upon a

review of the record, we find no reversible error.

                       A.   STANDARD OF REVIEW

     Whether evidence is admissible lies within the sound

discretion of the trial court and will not be disturbed on

appeal absent an abuse of discretion.    See Blain v.

Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988).

Longfield bears the burden of showing that the trial court's
                             - 3 -
ruling to admit the evidence of the victim's complaints of

sexual assault constituted reversible error.    See Fore v.

Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731, cert.

denied, 449 U.S. 1017 (1980).   Longfield failed to meet this

burden.

          B.   THE TESTIMONY WAS NOT INADMISSIBLE HEARSAY

     The testimony of the teacher, the investigating officer and

the therapist was admitted as corroboration of the victim's

testimony that Longfield had sexually assaulted her and that she

had been consistent in her allegations.   Longfield complains

that the trial court erred in allowing the testimony, averring

the Commonwealth was limited by the hearsay rule to two "recent

complaint" witnesses (the mother and brother of the victim).

     "As a general rule, a prior consistent statement of a

witness is inadmissible hearsay."    Faison v. Hudson, 243 Va.
397, 404, 417 S.E.2d 305, 309 (1992).   However, Virginia common

law permitted an exception to the general rule of exclusion to

admit into evidence recent complaints of rape or other sexual

abuse as corroborating evidence.    Terry v. Commonwealth, 24 Va.

App. 627, 632-33, 484 S.E.2d 614, 616-17 (1997).   The General

Assembly codified this exception when Code § 19.2-268.2 was

adopted in 1993, which provides that "in any prosecution for

criminal sexual assault . . ., the fact that the person injured

made complaint of the offense recently after commission of the

offense is admissible, not as independent evidence of the
                             - 4 -
offense, but for the purpose of corroborating the testimony of

the complaining witness."

     The plain language of the statute does not limit the number

of recent complaints that the Commonwealth may introduce into

evidence to corroborate the victim's testimony.   There is also

no case law barring the Commonwealth from presenting more than

two corroborating witnesses.   Therefore, each witness' testimony

was admissible and not barred by the hearsay rule.

   C.   THE TESTIMONY WAS NOT UNDULY CUMULATIVE OR PREJUDICIAL

     Longfield further challenges the testimony of the three

witnesses as cumulative and unduly prejudicial.   Again, we do

not find the admittance of the testimony to be reversible error.

     The testimony of the teacher, the investigating officer and

the therapist corroborated the victim's testimony that her

accusations against Longfield were not inconsistent

fabrications.   Corroborative evidence is evidence that "adds to,

strengthens, and confirms the [witness'] testimony."    Clay v.

Commonwealth, 33 Va. App. 96, 110, 531 S.E.2d 623, 629 (2000).

     Longfield put the victim's credibility into question on

cross-examination of the victim and through his own witnesses.

He asked the victim whether she recalled telling two of her

friends/classmates that she was not abused.   He asked if she

recalled being willing to move, after the alleged assaults, into

the same house where Longfield was living.    Longfield presented

witnesses who testified the victim told them the alleged events
                             - 5 -
of sexual abuse did not occur.    His questions indicated that the

victim was inconsistent and was fabricating the alleged abuse.

To contradict Longfield's direct challenge to the victim's

veracity, the Commonwealth was fully entitled to present

witnesses to confirm that the victim had complained of the

abuse.

     Even if the corroborating testimony was also cumulative, it

was admissible.    "'Where testimony is material "even though

cumulative to some extent" it should nonetheless be

considered.'"     Id. at 110, 531 S.E.2d at 630 (quoting Massey v.

Commonwealth, 230 Va. 436, 442, 337 S.E.2d 754, 758 (1985)).

"Evidence is admissible if it tends to prove a matter that is

properly at issue in the case and if its probative value

outweighs policy considerations."     Blain, 7 Va. App. at 17, 371

S.E.2d at 842.    "Evidence which 'tends to cast any light upon

the subject of the inquiry' is relevant."     Cash v. Commonwealth,

5 Va. App. 506, 510, 364 S.E.2d 769, 771 (1988) (quoting McNeir

v. Greer-Hale Chinchilla Ranch, 194 Va. 623, 629, 74 S.E.2d 165,

169 (1953)).    Here, whether the victim's allegation was a

fabrication or that she was inconsistent in relaying her

complaint to witnesses, was a central and controlling issue in

this case.   The testimony of the witnesses was, therefore,

probative.

     Upon finding the testimony to be material, we are now

required to determine whether the probative value of this
                             - 6 -
testimony is outweighed by any prejudicial effect to Longfield.

Clay, 33 Va. App. at 107, 531 S.E.2d at 628.

             Some of the factors which may be considered
             in determining whether the evidence is
             unduly prejudicial and the trial court
             abused its discretion in judging the balance
             in favor of admission include whether the
             content of the statements tends to "arouse
             the jury's hostility or sympathy for one
             side without regard to the probative value
             of the evidence," McCormick on Evidence
             § 185, at 780 [(4th ed. 1992)], and whether
             it tends to confuse or mislead the trier of
             fact, see id. at 781, or distract it to
             irrelevant considerations. See id.
             Finally, where the proofs and counterproofs
             of such facts require an inordinate amount
             of time to accomplish, the evidence may
             properly be excluded. See id.; State v.
             Patricia A. M., 500 N.W.2d 289, 294 (Wis.
             1993) ("Evidence is unduly prejudicial when
             it threatens fundamental goals of accuracy
             and fairness of trial by misleading [the]
             jury or by influencing [the] jury to decide
             [the] case on [an] improper basis, and
             unfairness attaches if evidence tends to
             influence outcome by improper means, or it
             appeals to [the] jury's sympathies, arouses
             its sense of horror, promotes its desire to
             punish or otherwise causes [the] jury to
             base its decision on extraneous
             considerations.").

Id. at 107-08, 531 S.E.2d at 628.

     We find the probative effect of the evidence was not

outweighed by any potential for prejudicing the jury in its

consideration of the issues.    The probative value of knowing

that the victim had consistently informed several witnesses of

the alleged abuse outweighed any prejudice perceived by

Longfield.

                                - 7 -
     Therefore, the trial court, within its discretion,

correctly admitted the collaborating testimony of the teacher,

the investigating officer and the therapist.      There was no

reversible error.

                     III.   MOTION FOR MISTRIAL

     Longfield's second contention on appeal is that the trial

court erred in failing to grant a mistrial after a witness

testified that the victim was concerned Longfield would harm

other young girls.   He argues the testimony was prejudicial and

could not be sufficiently cured by a cautionary instruction to

the jury to disregard the statement.

     "Whether improper evidence is so prejudicial as to require

a mistrial is a question of fact to be resolved by the trial

court in each particular case."    Beavers v. Commonwealth, 245
Va. 268, 280, 427 S.E.2d 411, 420 (1993) (citing Lewis v.

Commonwealth, 211 Va. 80, 83, 175 S.E.2d 236, 238 (1970)).

"[W]hether a trial court should grant a mistrial is a matter

resting within its discretion, and absent a showing of abuse of

discretion, the court's ruling will not be disturbed on appeal."

Cheng v. Commonwealth, 240 Va. 26, 40, 393 S.E.2d 599, 607

(1990).   The judgment "will not be reversed for the improper

admission of evidence that a court subsequently directs a jury

to disregard because juries are presumed to follow prompt,

explicit, and curative instructions."    Beavers, 245 Va. at 280,

427 S.E.2d at 420.   Only if a manifest probability existed as a
                              - 8 -
matter of law that the improper evidence prejudiced Longfield by

remaining on the minds of the jury and influencing their verdict

despite the instruction to disregard it, will the trial court's

decision be reversed.     See Mills v. Commonwealth, 24 Va. App.
415, 420, 482 S.E.2d 860, 862 (1997).     "Whether a manifest

probability exists that the improper evidence prejudiced the

accused despite [a court's] cautionary instruction depends upon

the nature of the incompetent evidence when considered in

relation to the nature of the charges, the other evidence in the

case, and [the] manner in which the prejudicial evidence was

presented."     Id. at 420-21, 482 S.E.2d at 862-63. 1

     Upon review of the record, we hold that the curative

instruction was clear and easily understood by the jury that the

therapist's statement was not evidence in the case and it was

not to be considered by the jury.     The therapist was asked "Did

she[, the victim,] express to you any concerns with regards to

Mr. Longfield after she came to you?"     The therapist replied,

"Yes she did.     She was very concerned that he would harm other

young girls."     Longfield immediately objected and asked for a

mistrial.   The trial judge, recognizing the response was

"extremely prejudicial," addressed the jury:      "I instruct you to



     1
       There is no allegation in this case that the witness'
testimony was contrived or intentionally offered by the witness
to prejudice the jury. That is in distinct contrast to the
contested testimony in Mills, which appeared to be deliberately
manipulated by the witness to be prejudicial.
                             - 9 -
entirely disregard that statement, and set it aside.   You cannot

consider that testimony at all."

     In view of the weight of the submitted evidence that the

victim had been assaulted, the manner in which the victim's

fears were mentioned by the therapist and the speed, clarity and

decisiveness of the trial judge's curative instruction, we do

not find that a manifest probability existed that the jury's

verdict was affected by hearing the testimony in question.

Accordingly, we cannot say that the trial court abused its

discretion as a matter of law.

     For the forgoing reasons, we uphold the decisions of the

trial court and affirm Longfield's convictions.

                                                         Affirmed.




                             - 10 -